Citation Nr: 0804091	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1986 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which declined to set aside the 
veteran's rehabilitation status so that he could receive 
additional vocational rehabilitation benefits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran disagrees with the determination that his 
rehabilitation status of September 1999 was not set aside; 
particularly, he seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  In its 
September 2005 statement of the case, the RO indicated that 
the veteran was declared "job ready" on July 17, 1999.  It 
further indicated that he was declared "rehabilitated" on 
September 30, 1999.  A thorough review of the veteran's 
claims file and his vocational rehabilitation files failed to 
produce documents indicating the same.  Vocational 
Rehabilitation files did reference a "Circular 28-87-1," 
which was dated on July 17, 1999; however, that is not of 
record either.  

The veteran claims that he was not rehabilitated after 
completion of his undergraduate degree and further that he 
was not so declared at that time.  As the analysis of the 
case hinges, in part, on whether the RO properly found the 
veteran to be rehabilitated, remand is necessary to obtain 
the documents so finding him.  



While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, the case is 
REMANDED for the following action:

1.  Obtain and associate with the claims 
file the July 17, 1999 document finding 
the veteran "job ready;" the September 
30, 1999 document finding the veteran 
"rehabilitated;" and, the document 
referred by the RO as Circular 28-87-1.  

2.  Thereafter, readjudicate the issue on 
appeal, to include whether the veteran was 
properly rehabilitated after his 
undergraduate degree.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



